Citation Nr: 1712948	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder.  

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable disability rating for dysesthetic mononeuropathy of the left foot prior to July 10, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005.

The issues come before the Board of Veterans' Appeals (Board) on appeal of March 2009, April 2013, and March 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board remanded the issues in an October 2014 rating decision for a Board hearing and for the issuance of a statement of the case (SOC) on the increased rating claim for dysesthetic mononeuropathy.  In a subsequent April 2016 substantive appeal on the increased rating claim for dysesthetic mononeuropathy, the Veteran indicated he did not want a Board hearing. 

In the March 2016 rating action, in pertinent part, the RO increased the rating to 10 percent effective July 10, 2013.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating for dysesthetic mononeuropathy of the left foot remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Board remanded the claims for a Board videoconference hearing in an October 2014 remand.  Although the RO adjudicated the Veteran's increased rating claim dysesthetic mononeuropathy, which was subsequently perfected to the Board, the claims file does not indicate the Veteran was provided the requested Board hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the appropriate RO before a Veterans Law Judge in Washington, DC.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

